Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1-20 of U.S. Patent No. 11,353,394 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims are similar except for the instant case states 
(iv) in response to adding the selected spectrum to the basis set of spectra, performing an exclusion search of the basis set of spectra that includes iteratively removing each spectrum from the basis set of spectra, attempting to decompose, using the decomposition algorithm or model, each removed spectrum based on spectrum remaining within the basis set of spectra, and when a removed spectrum is unable to be decomposed, identifying the removed spectrum as a pure sample and adding the spectrum back into the basis set of spectra
whereas US 11,353,394 B1 states
(iv) in response to adding the selected spectrum to the basis set of spectra, performing an exclusion search of the basis set of spectra that includes iteratively removing each spectrum from the basis set of spectra, attempting to decompose, using the decomposition algorithm or model, each removed spectrum based on spectrum remaining within the basis set of spectra, and when a removed spectrum is able to be decomposed, identifying the removed spectrum as a composite sample and leaving the removed spectrum out of the basis set of spectra, or when the removed spectrum is unable to be decomposed, identifying the removed spectrum as a pure sample and adding the spectrum back into the basis set of spectra.

Allowable Subject Matter
Claims 1-20 are would be allowable if rewritten or amended to overcome the rejection(s) under Double Patenting, set forth in this Office action.
Regarding claim 1,  none of the prior art of record specifies or makes obviousa  computer-implemented method comprising: obtaining an initial set of spectra for a plurality of samples comprising pure samples and composite samples; constructing a basis set of spectra for a plurality of pure samples based on the initial set of spectra, wherein the constructing the basis set of spectra comprises: (i) selecting a spectrum from the initial set of spectra; (ii) attempting to decompose, using a decomposition algorithm or model, the selected spectrum based on spectrum within the basis set of spectra, (iii) when the selected spectrum is unable to be decomposed, adding the selected spectrum to the basis set of spectra; and (iv) in response to adding the selected spectrum to the basis set of spectra, performing an exclusion search of the basis set of spectra that includes iteratively removing each spectrum from the basis set of spectra, attempting to decompose, using the decomposition algorithm or model, each removed spectrum based on spectrum remaining within the basis set of spectra, and when a removed spectrum is unable to be decomposed, identifying the removed spectrum as a pure sample and adding the spectrum back into the basis set of spectra, wherein steps (i)-(v) are performed iteratively until all spectrum from the initial set of spectra are processed; and providing the basis set of spectra. 
References such as Szilvassy (US 20070272775 A1) disclose “a method for producing matrix material from thermoplastic waste originating from communal and industrial rubbish with one of, (a) melting of the waste and transferring the melted plastic material to a homogenizing machine, and (b) melting of the waste and transferring the melted plastic material to a homogenizing machine with making-up of the melted material, the method further comprising: inputting communal and industrial rubbish into a recovery machine equipped with heat transfer surfaces without selection, primary cleaning, chopping or shredding, impurely and in dry condition, where the plastic content of the rubbish mostly becomes a largely melted, nearly homogenous mixture by the help of the simultaneous effect of pressure and heat transmitted to the material where said pressure is between 0.5.times.10.sup.7 Pa and 2.5.times.10.sup.7 Pa and a heating temperature is between 200.degree. C. and 280.degree. C.; and transferring the largely melted mixture into a heated internal mixing machine at a temperature between 200.degree. C. and 260.degree. C. without extrusion where complete melting and homogenization is carried out by the help of intensive mixing and heat transmission but without any of at least one of networking material and networking treatment, wherein a matrix material is obtained.” (Claim 33)
Additionally references such as Keenan (US 6675106 B1) disclose “A method of determining the properties of a sample from measured spectral data collected from the sample; comprising: a) providing a two-dimensional matrix A containing measured spectral data; b) generating a weighted spectral data matrix D by weighting matrix A; c) factoring D into the product of two matrices, C and S.sup.T, by performing a constrained alternating least-squares analysis of D=CS.sup.T, where C is a concentration intensity matrix and S is a spectral shapes matrix; d) unweighting C and S by applying the inverse of the weighting used in step b); and e) determining the properties of the sample by inspecting C and S.” (Claim 1)
However the abovementioned references does not reasonable teach or make obvious the abovementioned limitation.  
Claims 11 and 16 would be allowable for similar reasons.
The balance of claims would be allowable for at least the above-mentioned reasons. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GISSELLE GUTIERREZ whose telephone number is (571)272-4672. The examiner can normally be reached M-F 8-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dave Porta can be reached on (571)272-2444. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/DAVID P PORTA/Supervisory Patent Examiner, Art Unit 2884                                                                                                                                                                                                        
/GISSELLE GUTIERREZ/
Examiner
Art Unit 2884